DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Claims
	The amendment filed on 10/2018 is acknowledged.  Claim 1 is cancelled, and claims 2-31 newly added.
Claims 2-31 are pending and under examination.


Information Disclosure Statement
The information disclosure statements filed on 10/5/2018, 11/29/2018, and 5/20/2020 have been fully considered.


Claim Objections
	Claim 2 recites “[A] shaped mass comprising a TNF inhibiting antibody, the shaped mass comprising the TNF inhibiting antibody, wherein at least about 75%.....”  The Examiner suggests that the italicized limitation about is redundant in view of the first limitation and should be deleted.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5 recites the limitation "the precursor material" in claim 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the compression" in claim 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20, 21, and 23-26 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chang (US 20140127227, published on 5/8/2014 with an effective filing date of 10/28/2011, cited in the IDS filed on 10/5/2018).

Claim 20 is directed to a shaped mass comprising a TNF inhibiting antibody, the shaped mass formed by compression of a precursor material comprising the TNF inhibiting antibody, wherein at least about 75% of the TNF inhibiting antibody in the shaped mass has affinity for an epitope on a TNF molecule, and wherein the precursor material has a particle size in a range of about 50 to 450 pm.

Claim 21 is directed to the shaped mass of claim 20, wherein the precursor material has a particle size in the range of 100 to 400 pm.
Claim 23 is directed to the shaped mass of claim 20, wherein the TNF inhibiting antibody comprises adalimumab.
Claim 24 is directed to the shaped mass of claim 23, wherein the shaped mass comprises a therapeutically effective dose of adalimumab for treatment of an autoimmune disorder.
Claim 25 is directed to the shaped mass of claim 24, wherein the shaped mass comprises between about 1 to 4 mg of adalimumab.
Claim 26 is directed to the shaped mass of claim 24, wherein the autoimmune disease is rheumatoid arthritis.

	Chang teaches formulations comprising a therapeutic protein which is stabilized by one or more amino acids (see abstract).  Chang teaches that the formulation can be a solid formulation (paragraphs 0073, 0118, 0136) and can be a tablet, capsule, or pellet (paragraphs 0033, 0135, 0138, 0139).  The therapeutic protein can be an antibody (paragraph 0029; claim 19), and can be an anti-TNF antibody including adalimumab (paragraph 0088; claim 22) or infliximab (paragraphs 0020, 0088).  Chang also teaches that the solid tablet, capsule, or pellet can be formed by compression in a tableting machine (paragraphs 0138, 0139), and can comprise particles ranging from about 20-500 microns, including at least 50 microns to 450 microns (paragraph 0133).

	With respect to the limitations of claims 20 and 21, the claim does not specify any particular shape of the “shaped mass”, and therefore any tablet, capsule, or pellet comprising an anti-TNF antibody of Chang’s invention would meet this limitation.  Chang teaches that the particle size can be 50 to 450 microns, meeting this limitation.
Although Chang does not explicitly state that the shaped mass (i.e. tablet, capsule, pellet) would comprise an anti-TNF antibody wherein at least about 75% of the antibody has an affinity for an epitope of a TNF molecule, it is noted that Chang teaches the anti-TNF antibody can be adalimumab or infliximab, and as these antibodies are specific for TNF, all of these antibodies would have an affinity of some degree for an epitope on TNF.  It is noted case law has established that a compound (in this case an anti-TNF antibody such as adalimumab or infliximab) and all of its properties (i.e. binding to an epitope on TNF) are inseparable, as are its processes and yields (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)).  
	With respect to the limitations of claim 23, Chang teaches that the anti-TNF antibody can be adalimumab.
	With respect to the limitations of claims 24-26, Chang teaches acceptable doses of the therapeutic protein, including at least 1 mg and at least 4 mg (paragraphs 0114-0115, 0120).  Although Chang does not explicitly state that such doses are effective for treatment of an autoimmune disorder, including rheumatoid arthritis, it does teach doses in the range recited in instant claim 25, and in absence of evidence to the contrary, these doses would be effective for treating an autoimmune disease such as rheumatoid arthritis.  In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray, 10 USPQ 2d 1922 1923 (PTO Bd. Pat. App. & Int.).
	

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

1.  Claims 2-31 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-30 of prior U.S. Patent No. 10,058,595.  This is a statutory double patenting rejection.

The subject matter of claims 20, 21, and 23-26 is discussed above in the rejection under 35 U.S.C. 102(a)(1) and 102(a)(2).

Claim 2 is directed to a shaped mass comprising a TNF inhibiting antibody, the shaped mass comprising the TNF inhibiting antibody, wherein at least about 75% of the TNF inhibiting antibody in the shaped mass has affinity for an epitope on a TNF molecule, the shaped mass having a density in a range of about 0.80 to about 1.10 mg/ mm3.

Claim 3 is directed to the shaped mass of claim 2, wherein the density is in a range of about 0.85 to about 1.05 mg/ mm3.
Claim 4 is directed to the shaped mass of claim 2, wherein the density is in a range of about 1.00 to about 1.01 mg/ mm3.
Claim 5 is directed to the shaped mass of claim 2, wherein the precursor material has a particle size in a range of about 100 to 400 pm.
Claim 6 is directed to the shaped mass of claim 2, wherein at least about 80% of TNF inhibiting antibody in the shaped mass has affinity for an epitope on a TNF molecule.
Claim 7 is directed to the shaped mass of claim 2, wherein the TNF inhibiting antibody comprises adalimumab.
Claim 8 is directed to the shaped mass of claim 7, wherein the shaped mass comprises a therapeutically effective dose of adalimumab for treatment of an autoimmune disorder.
Claim 9 is directed to the shaped mass of claim 7, wherein the shaped mass comprises between about 1 to 4 mg of adalimumab.
Claim 10 is directed to the shaped mass of claim 8, wherein the autoimmune disorder is rheumatoid arthritis.
Claim 11 is directed to the shaped mass of claim 2, wherein the compression is performed in a mold or fixture.
Claim 12 is directed to the shaped mass of claim 2, wherein the shaped mass is formed by compression of a powder comprising the TNF inhibiting antibody.
Claim 13 is directed to the shaped mass of claim 2, wherein the shaped mass is formed by compression of a slurry comprising the TNF inhibiting antibody.
Claim 14 is directed to the shaped mass of claim 2, wherein the shaped mass has a pellet or cylindrical shape.
Claim 15 is directed to the shaped mass of claim 2, wherein the shaped mass has a tablet shape.
Claim 17 is directed to the shaped mass of claim 2, wherein the shaped mass comprises a biodegradable material which breaks down in a wall of a small intestine so as to release the TNF inhibiting antibody.
Claim 18 is directed to the shaped mass of claim 2, wherein the shaped mass comprises a pharmaceutical excipient.
Claim 19 is directed to the shaped mass of claim 18, wherein the pharmaceutical excipient comprises at least one of a lubricant, a binding agent or a bulking agent.

Claim 22 is directed to the shaped mass of claim 20, wherein the shaped mass has a density in the range of about 0.02 to about 1.10 mg/mm3.

Claim 27 is directed to a shaped mass comprising a TNF inhibiting antibody, wherein:
i) at least about 75% of the TNF inhibiting antibody in the shaped mass has affinity for an epitope on a TNF molecule;
ii) the shaped mass has a density in a range of about 0.80 to about 1.10 mg/ mm3; and
iii) the shaped mass degrades in a tissue to release the TNF inhibiting antibody into a bloodstream.

Claim 28 is directed to the shaped mass of claim 27, wherein the tissue is an intestinal tissue or an intestinal wall tissue.
Claim 29 is directed to the shaped mass of claim 28, where the intestinal wall is a wall of a small intestine.
Claim 30 is directed to the shaped mass of claim 29, wherein the tissue is an intramuscular tissue.
Claim 31 is directed to the shaped mass of claim 30, wherein the density is in a range of about 1.00 to about 1.01 mg/mm3.

Claim 1 of the ‘595 patent recites a shaped mass comprising a TNF inhibiting antibody, the shaped mass formed by compression of a precursor material comprising the TNF inhibiting antibody, wherein at least about 75% of the TNF inhibiting antibody in the shaped mass has affinity for an epitope on a TNF molecule, the shaped mass having a density in a range of about 0.80 to about 1.10 mg/mm3.
Claim 1 of the ‘595 patent and independent claim 2 of the instant invention differ only in that ‘595 claim 1 recites the limitation that the shaped mass is formed by compression of a precursor material comprising the TNF inhibiting antibody.  However, the shaped mass of ‘595 claim 1 would have the same structural and chemical features as the shaped mass of instant claim 2, and one of ordinary skill would consider the claims to encompass the same subject matter.
With respect to the limitations of instant claims 3-31, these claims are identical to ‘595 claims 2-30, respectively.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


2.  Claims 2-6, 11-22, and 26-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,098,931, in view of Fischkoff et al (US 20130004507, published 1/3/2013 with an effective filing date of 6/8/2001).

The subject matter of the instant claims is discussed above.
Independent claim 1 of the ‘931 patent recites a shaped mass comprising an immunoglobulin G (IgG), the shaped mass formed by compression of a precursor material comprising the IgG, wherein at least about 67% of the IgG in the shaped mass has affinity for an antigen, the shaped mass having a density in a range of about 0.80 to about 1.10 mg/mm3.
Independent claim 12 of the ‘931 patent recites a shaped mass comprising an immunoglobulin G (IgG), the shaped mass formed by compression of a precursor material comprising the IgG, wherein at least about 67% of the IgG in the shaped mass has affinity for an antigen, and wherein the precursor material has a particle size in the range of 50 to 450 m.
Independent claim 22 of the ‘931 patent recites a shaped mass comprising an immunoglobulin G (IgG), wherein: i) at least about 67% of the IgG in the shaped mass has affinity for an antigen; ii) the shaped mass has a density in a range of about 0.80 to about 1.10 mg/mm3; and iii) the shaped mass degrades in a tissue to release the IgG into a bloodstream.
The ‘931 claims differ from the instant claims only in that the ‘931 claims are directed to a shaped mass comprising any immunoglobulin, and do not specifically recite a TNF inhibiting antibody.
However, Fischkoff teaches antibodies which inhibit TNF (see abstract), and methods of treating a subject with a disease or disorder by administration of TNF inhibiting antibodies (see abstract; claim 1).  Fischkoff teaches that the antibody can be in the form of a solid dosage (paragraph 0082), and can administered orally in the form of a tablet or capsule (paragraph 0085).
Therefore, it would have been prima facie obvious to apply the teachings of Fischkoff to the invention of the ‘931 patent, such that the shaped mass of the ‘931 claims comprised a TNF inhibiting antibody.  Fischkoff teaches that TNF inhibiting antibodies are therapeutically useful for various disorders, including rheumatoid arthritis (paragraphs 0004, 0010, 0106-0107), and can be administered via a tablet or capsule.  One of ordinary skill would have had a reasonable expectation that an anti-TNF antibody could be successfully incorporated into the shaped mass of the ‘931 claims, as the skilled artisan would have recognized that a shaped mass of the’ 931 claims comprising a TNF inhibiting antibody would be useful for treatment of various disorders and could be administered orally.

Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It was well known to combine the teachings of Fischkoff with the invention of the ‘931 claims, wherein this combination would have been expected to function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.


3.  Claims 7-10 and 23-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,098,931, in view of Fischkoff et al (US 20130004507, published 1/3/2013 with an effective filing date of 6/8/2001), as applied to independent claims 2 and 20, and further in view of Mease (Therapeutics and Clinical Risk Management, 2007, 3(1):133-148).
	The subject matter of the instant invention, as well as the ‘931 claims, is discussed above.  Although the ‘931 claims in combination with Fischkoff suggest a shaped mass comprising a TNF inhibiting antibody, they do not specifically teach or suggest that the TNF inhibiting antibody is adalimumab.
	However, adalimumab was well-known as of the filing date of the instant invention.  Mease teaches that adalimumab is a fully human anti-TNF monoclonal antibody (see abstract; p. 133, last paragraph – p. 135, 1st column, 1st paragraph).  Mease also teaches that adalimumab is useful for treatment of rheumatoid arthritis and psoriatic arthritis (abstract; p. 135, 2nd column, last paragraph – p. 141, 1st column, 2nd paragraph).
	Therefore, because the combination of the ‘931 claims and Fischkoff suggests creation of a shaped mass comprising TNF inhibiting antibody, and Mease teaches that adalimumab is a TNF inhibiting antibody which is therapeutically useful for treatment of various disorders, it would have been obvious to a skilled 
With respect to the limitations of the instant claims which recite that the shaped mass comprise a therapeutically effective dose of adalimumab for the treatment of an autoimmune disorder, including rheumatoid arthritis, it is noted that Fischkoff provides guidance with respect to the dose of TNF inhibiting antibodies (paragraphs 0092-0094) and teaches that dosage regimens can be adjusted to provide the optimum desired response (paragraph 0093, 0094).  Thus, in view of Fischkoff’s explicit invitation to optimize the dose of TNF inhibiting antibodies, it would have been obvious to a skilled artisan to determine the optimal therapeutic dosage for the shaped mass comprising adalimumab (In re Aller, cited above).


4.  Claims 2-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24, 42-45, 51 and 52 of U.S. Patent No. 10/227,403.
The subject matter of the instant invention is discussed above.  Claims 1, 51, and 52 of the ‘403 patent recite a shaped mass comprising a drug portion and a layer of drug sequestering water swellable (DSWS) polymer, wherein the shaped mass is configured to release the drug into the wall tissue of the GI tract.  ‘403 claim 7 recites that the drug is a polypeptide, and ‘403 claims 20-21 recite that the drug is an immunoglobulin, and specifically a TNF inhibiting antibody.  ‘403 claims 23 and 24 recite that the TNF inhibiting antibody is adalimumab or infliximab.  ‘403 claim 19 recites that the shaped mass has a density in a range of about 0.8 to about 1.10 mg/mm3, and ‘403 claims 3-6 recite that the shaped mass is formed by compression of a precursor material comprising the drug, wherein the precursor material has a particle size in the range of 50 to 450 m.  ‘403 claims 42 and 43 recite that the shaped mass has a pellet or table shape, or has a tissue penetrating shape.  ‘403 claims 44 and 45 recite that the shaped mas comprises a pharmaceutical excipient, and wherein the excipient comprises at least one of a lubricant, a binding agent, or a bulking agent.
Although the claims at issue are not identical, they are not patentably distinct because the ‘403 claims encompass a shaped mass which comprises a TNF inhibiting antibody, and specifically adalimumab, wherein the shaped mass has a density and particle size which overlap with the claimed ranges for these limitations.
Furthermore, although the ‘403 claims do not explicitly recite limitations which state that the shaped mass comprise a TNF inhibiting antibody, wherein at least 75% of the TNF inhibiting antibody has affinity for an epitope on a TNF molecule, it is noted that the ‘403 claims state that the TNF inhibiting 
With respect to the limitations of the instant claims which recite that the shaped mass comprise a therapeutically effective amount of a TNF inhibiting antibody for treatment of a disease, such as an autoimmune disease and specifically rheumatoid arthritis, ‘403 claim 23 recites that the shaped mass comprise 20-60 mg of adalimumab.  Furthermore, while the ‘403 claims do not recite a therapeutically effective dose of 1-4 mg, one of ordinary skill could have arrived at this dose via routine experimentation (In re Aller, cited above).


5.  Claims 2-6, 11-22, and 26-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-22 of co-pending U.S. Application No. 16/036,590 (notice of allowance mailed on 11/18/2020), in view of Fischkoff et al (US 20130004507, published 1/3/2013 with an effective filing date of 6/8/2001).
The subject matter of the instant invention is discussed above.  Independent claim 2 of the ‘590 application recites a shaped mass comprising an immunoglobulin G (IgG), the shaped mass comprising IgG, wherein at least about 67% of the IgG in the shaped mass has affinity for an antigen, the shaped mass having a density in a range of about 0.80 to about 1.10 mg/mm3.
Independent claim 13 of the ‘590 application recites a shaped mass comprising an immunoglobulin G (IgG), the shaped mass comprising IgG, wherein at least about 67% of the IgG in the shaped mass has affinity for an antigen, and wherein the precursor material has a particle size in the range of 50 to 450 m.
The ‘590 claims differ from the instant claims only in that the ‘590 claims are directed to a shaped mass comprising any immunoglobulin, and do not specifically recite a TNF inhibiting antibody.
However, Fischkoff teaches antibodies which inhibit TNF (see abstract), and methods of treating a subject with a disease or disorder by administration of TNF inhibiting antibodies (see abstract; claim 1).  Fischkoff teaches that the antibody can be in the form of a solid dosage (paragraph 0082), and can administered orally in the form of a tablet or capsule (paragraph 0085).
Therefore, it would have been prima facie obvious to apply the teachings of Fischkoff to the invention of the ‘590 application, such that the shaped mass of the ‘590 claims comprised a TNF inhibiting antibody.  Fischkoff teaches that TNF inhibiting antibodies are therapeutically useful for various disorders, including rheumatoid arthritis (paragraphs 0004, 0010, 0106-0107), and can be administered via a tablet or capsule.  One of ordinary skill would have had a reasonable expectation that an anti-TNF antibody could be successfully incorporated into the shaped mass of the ‘590 claims, as the skilled artisan would have 
Furthermore, no more than routine skill would have been required to modify the shaped mass of the ‘590 claims such that it comprised a TNF inhibiting antibody as the recited immunoglobulin, since Fischkoff teaches that TNF inhibiting antibodies can be administered orally in the form of a tablet or a capsule, which a skilled artisan would recognized as a shaped mass.  Thus, it would have been prima facie obvious to combine the teachings of Fischkoff with the ‘590 claims to advantageously achieve the invention of the instant claims.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It was well known to combine the teachings of Fischkoff with the invention of the ‘590 claims, wherein this combination would have been expected to function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.


7.  Claims 7-10 and 23-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-22 of co-pending U.S. Application No. 16/036,590 (notice of allowance mailed on 11/18/2020), in view of Fischkoff et al (US 20130004507, published 1/3/2013 with an effective filing date of 6/8/2001), as applied to independent claims 2 and 20, and further in view of Mease (Therapeutics and Clinical Risk Management, 2007, 3(1):133-148).
	The subject matter of the instant invention, as well as the ‘590 claims, is discussed above.  Although the ‘590 claims in combination with Fischkoff suggest a shaped mass comprising a TNF inhibiting antibody, they do not specifically teach or suggest that the TNF inhibiting antibody is adalimumab.
	However, adalimumab was well-known as of the filing date of the instant invention.  Mease teaches that adalimumab is a fully human anti-TNF monoclonal antibody (see abstract; p. 133, last paragraph – p. 135, 1st column, 1st paragraph).  Mease also teaches that adalimumab is useful for treatment of rheumatoid arthritis and psoriatic arthritis (abstract; p. 135, 2nd column, last paragraph – p. 141, 1st column, 2nd paragraph).

With respect to the limitations of the instant claims which recite that the shaped mass comprise a therapeutically effective dose of adalimumab for the treatment of an autoimmune disorder, including rheumatoid arthritis, it is noted that Fischkoff provides guidance with respect to the dose of TNF inhibiting antibodies (paragraphs 0092-0094) and teaches that dosage regimens can be adjusted to provide the optimum desired response (paragraph 0093, 0094).  Thus, in view of Fischkoff’s explicit invitation to optimize the dose of TNF inhibiting antibodies, it would have been obvious to a skilled artisan to determine the optimal therapeutic dosage for the shaped mass comprising adalimumab (In re Aller, cited above).


Conclusion
No claim is allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE D HISSONG whose telephone number is (571) 272-3324.  The examiner can normally be reached Monday - Friday (8:30 am - 5 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L Ford can be reached at (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




Bruce D. Hissong
Art Unit 1646
/Vanessa L. Ford/
Supervisory Patent Examiner, Art unit 1646